Cohn, J.
(dissenting). I dissent and vote to affirm. By express words and by conduct defendants waived whatever rights they originally may have had to arbitrate the issues. Defendants pursued a course which led them away from the right to arbitrate and to its abandonment (Matter of Young v. Crescent Development Co., 240 N. Y. 244, 250).
Glennon, J. P., Callahan, Shientag and Heffernan, JJ., concur in Per Curiam opinion; Cohn, J., dissents and votes to affirm, in opinion.
Order reversed, with $20 costs and disbursements to the appellants, and plaintiff’s action stayed until arbitration shall have been had in accordance with the agreements between the parties.